DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112a-112g.  
The drawings are objected to because in fig 2 the element between (104) and (114) is missing a lead line and reference number.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 4, lines 3-7, the limitation that "rotation of the armature by the rotational shaft results in rotation of the patient's neck and spine" lacks a clear description in applicant's specification. Applicant describes the motor and motor shaft rotate to cause rotation of the armature, however, as depicted in fig 2, the armature would rotate 360 degrees tangling the strap around the user rather than rotating the neck back and forth. Applicant's specification does not provide a specific motor type (i.e. step motor or gear ratio) that prevent the armature and motor shaft from continuously spinning. At most Applicant describes the motor as "a traditional gear motor" ([0038], line 5) and "multiple AC or DC motors can similarly be used to achieve the desired rotation of the user's head 22, neck 24, and spine" ([0038], lines 15-17).  Therefore, based on user's specification and drawings, it cannot be determined how the motor shaft and armature work together to rotate the neck and spine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anglehart (5,137,051).
With respect to claim 1, Anglehart discloses a therapy device comprising (abstract, lines 1-3) a frame (14/54, fig 5); a sling (12, fig 5) configured to hold a neck portion (bottom and sides of the head) of a supine user (see col. 3, lines 10-12); and 5a motor (20, fig 8) that drives the sling to move relative to the frame in a reciprocating manner in which opposite ends of the sling move oppositely one another (see col. 1, lines 40-47); wherein movement of the sling results in continuous passive motion rotation of user's neck and spine (see col. 1, lines 24-28).
With respect to claim 2, Anglehart discloses that the user's head extends beyond the sling (sling is located at the bottom of the head/neck so the top of the head extends); and wherein the location of the user's head results in axial traction of the user's cervical spine and extension of a portion of the user's neck (see col. 1, lines 24-28).
With respect to claim 12, Anglehart discloses that the speed of sling motion is variable (see col. 4, lines 1-4).
With respect to claim 13, Anglehart discloses a therapy method comprising the steps of: resting a neck portion of a supine user (see col. 3, lines 10-12) on a sling (12, fig 5) that is attached to a frame (14/54, fig 5); supplying rotational movement to the sling (see col. 1, lines 24-28); raising a first end of the sling and lowering a second end of the sling to 5cause continuous passive motion rotation of the user's neck and spine (see col. 3, lines 57-62; note the crank shafts move independently to rotate the neck left and right); and raising the second end of the sling and lowering the first end of the sling first end and a second end to cause continuous passive motion rotation of the user's neck and spine (see col. 3, lines 57-62; note the crank shafts move independently to rotate the neck left and right).
With respect to claim 17, Anglehart discloses the step of: hanging the user's head downwardly from a front edge of the sling (supports the bottom of the head; see col. 3, lines 10-12); and placing the user's cervical spine in axial traction (the spine will be in traction based on the location of the sling while the user is using).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglehart (5137015).
With respect to claim 3, Anglehart discloses the rotation of the user’s head (col. 1, lines 24-26) but is silent regarding the head of the user is rotated between 60 and 180 degrees.
However, Anglehart teaches the sling can rotate different amounts based on the connection location in of the pins in the crank shaft (see col. 3, lines 27-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the pin locations that allow for 60-180 degree rotation of the sling, so as to provide a rotation of the user’s neck ideal for therapeutic response.
With respect to claim 16, Anglehart discloses the steps of: positioning the user in a resting position in which the user's head faces directly upwardly from the sling (central position; see col. 3, lines 55-56) but is silent regarding rotating the head different degrees.
However, Anglehart teaches the sling can rotate different amounts based on the connection location in of the pins in the crank shaft (see col. 3, lines 27-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the pin locations that allow for 180 degree rotation of the sling in both left and right directions, so as to provide a rotation of the user’s neck ideal for therapeutic response. Thus, the neck can move in a first and second direction during the steps.
Claim(s) 4-5, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglehart as applied to claim 1 above, and further in view of O'Loughlin (2016/0346146).
With respect to claim 4, Anglehart discloses a housing (14, fig 5) mounted to the frame (see 14 on 54 in fig 5) in which the motor with a rotational shaft (36, fig 3) is located (see crank shaft extending from 14 and the crank shafts are connected to the motor and shaft within 14; fig 5) but lacks an armature, base, and lateral arm extending from the base.
However, O’Loughlin teaches a therapy device (head support apparatus) with a motor (4, fig 5), an armature (8, fig 5), a base opening (see annotated fig 5 of O’Loughlin) rotatably connected to a rotation shaft (6, fig 5) of the motor (see [0020], lines 5-7); and a lateral arm (see annotated fig 5 of O’Loughlin) extending from the base opening (see how the arm extends from the annotated base opening), wherein rotation of the armature by the rotational shaft results in rotation of the patient's neck and spine (see [0021], lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motor of Anglehart with the motor and respective parts as taught by O’Loughlin so as to replace one known motor with another to provide rotational movement of the user’s head.
With respect to claim 5, the modified Anglehart shows a strap (56, fig 6 of Anglehart) extending from a first end of the sling (see strap on one side of sling 12 in fig 5 of Anglehart), a second end of the sling (see strap on another side of sling 12 in fig 5 of Anglehart); and a sling lead (see connection of strap 14 to arm 10 (circular element at end of strap) in fig 3 of O’Loughlin) releasably connected to the lateral arm (A slot is provided in each crank arm 8,10 such that the distance between the point and which the respective strap 12,14 is coupled to the crank arm 8,10 and the rotational axis of the crank arm 8,10 can be adjusted to adjust the stroke or range of motion of the patient's head between raised and lowered positions; see [0021], lines 6-11 of O’Loughlin); wherein the strap is releasably affixed to the armature by the sling lead (see [0021], lines 7-8 and note the lead in fig 3 of O’Loughlin); 5wherein the strap rotates with the armature (see [0021], lines 9-11 of O’Loughlin); and wherein movement of the strap along the sling lead causes opposed upward and downward movement of the first end and the second end (note the two motors in the positions of the crank shafts in fig 5 of Anglehart allow the sling to move upward and downward).
With respect to claim 8, the modified Anglehart shows a rotational cycle of the armature is six to twenty seconds; note, Anglehart has a timer (28, fig 8) but is silent regarding the cycle time. However, the cycle can be timed to 6-20 seconds as required by the claim based on the user’s needs.
With respect to claim 14, Anglehart discloses the method steps of moving the first end in an upward direction while moving the second end in a downward direction to cause rotation of the user's head or neck in a first direction; and moving the first end in a downward direction while moving the second end in an upward direction to cause rotation of the user's head or neck in a second 10direction (note that each crank shaft moves independently which allows for left and right movement of the neck; see col. 3, lines 57-62), but lacks an armature.
However, O’Loughlin teaches releasably inserting a sling lead see connection of strap 14 to arm 10 (circular element at end of strap) in fig 3) into a first opening (see annotated fig 5 of O’Loughlin) in an armature (8, fig 5); securing a strap (14, fig 3); supplying rotational movement to the armature by a motor (4, fig 5; see [0020], lines 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motor of Anglehart with the motor and respective parts as taught by O’Loughlin so as to replace one known motor with another to provide rotational movement of the user’s head.
Independent claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anglehart (5,137,051) in view of Bissell (2014/0249461)and claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglehart as applied to claim 1 above, and further in view of Bissell (2014/0249461).
With respect to claim 9, Anglehart discloses the frame (14/54, fig 5) comprises at least two legs (54, fig 5 on two sides) and the strap (56, fig 5) attached to the opposite ends of the sling (see connection of 56 to 12 in fig 5), but lacks the two legs having a channel formed therein.
However, Bissell teaches a therapy device (1, fig 1) with a frame (8/11, fig 3) having a channel (hollow tubular members, see [0037], lines 9-11) formed therein; wherein a strap (37, fig 2) extends from a housing (24, fig 3), through each of the channels and out of the frame (see 37 going into 11 in fig 3 and out of 24 in fig 2); and wherein the strap attaches to a sling (see connection of 37 to sling 4 in fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Anglehart to include inner channels as taught by Bissell so as to allow the two legs to have an extended end of strap (56) before connecting to cranks (40) to convey a tension force on the end in the two legs of the frame.
With respect to claim 18, Anglehart discloses a therapy device comprising (abstract, lines 1-3) a frame (54, fig 5); a housing (14, fig 5); a first leg (54, fig 5 on the right side) connected to the housing (see connection to 14 in fig 5); 5a second leg (54, fig 5 on left side) connected to the housing (see connection to 14 in fig 5); a sling (12, fig 5) configured to hold a neck portion (bottom and sides of the head) of a supine user (see col. 3, lines 10-12); and 10 a motor (20, fig 8) held within the housing (see crank shaft extending from 14 and the crank shafts are connected to the motor and shaft within 14; fig 5) that drives the sling to move relative to the frame in a reciprocating manner in which opposite ends of the sling move oppositely one another (see col. 1, lines 40-47); wherein movement of the sling results in continuous passive motion rotation of user's neck and spine (see col. 1, lines 24-28), but lacks a channel extending from the first leg to the housing and the second leg.
However, Bissell teaches a therapy device (1, fig 1) with a frame (8/11, fig 3) having a channel (hollow tubular members, see [0037], lines 9-11) formed therein; wherein a strap (37, fig 2) extends from a housing (24, fig 3), through each of the channels and out of the frame (see 37 going into 11 in fig 3 and out of 24 in fig 2); and wherein the strap attaches to a sling (see connection of 37 to sling 4 in fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Anglehart to include inner channels as taught by Bissell so as to allow the two legs to have an extended end of strap (56) before connecting to cranks (40) to convey a tension force on the end in the two legs of the frame.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglehart and Bissell as applied to claim 9 above, and further in view of Lee (1,314,002).
With respect to claim 10, the modified  shows the sling comprising a first side; a second side opposite the first side; a first end extending between the first side and the second side;  5a second end opposite the first end but lacks a first ring attached to the first end adjacent to the first side; and a second ring attached to the second end adjacent to the first side.
However, Lee teaches a sling in a square shape with a first ring on a first end and a second ring on a second end and wherein a first end of a strap attaches to the first ring; and wherein a second end of the strap attaches to the second ring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sling of the modified Anglehart with the attachment rings as taught by Lee so as to provide a quick release system for attaching and detaching the ring for easier storage and customizable slings for the user. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 6-7, 11, 15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodman (3221735), Runde (3381683), Jones (4971043), Gustie (7048700), Miles (8523743), and Taves (20190083349) are cited to show additional neck and spine support devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785